—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered December 23,1994, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The general waiver executed by the defendant effectively waived his right to have this Court review the factual sufficiency of the plea (see, People v Green, 200 AD2d 687).
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Pantojas, 182 AD2d 782). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.